AO 442 (Rev. II/I1) 4

Case 1:21-cr-00268-CJN Document 8 Filed 03/17/21 Page 1of1

rrest Warrant

NW 25085 2

 

UNITED STATES DISTRICT COURT

 

for the fs :
rm
District of Columbia es a
United States of America a r
v. ) . ma RS
) Case: 1:21-mj-00307 fo <3
Jetirey McKellop ) Assigned To : Faruqui, Zia M. 3 z,
) Assign. Date : 3/15/2021 fh od
) Description: Complaint w/ Arrest Warrant
)
Defendant
ARREST WARRANT

To: Any autho
YOU AR

(name of person to be

who is accused of

O Indictment
O} Probation Viol

This offense is bri

18 U.S.C. § 111 (ajc
18 U.S.C. § 231(a}3
40 U.S.C. § 5104(e)
18 U.S.C. § 1752(a)
Deadly or Dangerous
18 U.S.C. § 1752(a)
18 U.S.C. § 1752(a)¢

Date: 03/15

City and state:

arrested)

rized law enforcement officer

E COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

Jeffrey McKellop
lan offense or violation based on the following document filed with the court:
O Superseding Indictment 0 Information

© Superseding Information &% Complaint

ation Petition ( Supervised Release Violation Petition O Violation Notice O Order of the Court

efly described as follows:

, (b)- Assaulting, Resisting, or Impeding Certain Officers with a Deadly or Dangerous Weapon;

)- Obstruction of Law Enforcement During Civil Disorder,

2)- Violent Entry and Disorderly Conduct on Capitol Grounds;

1), (b)(1)(A)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority With a
Weapon;

2), (b)(1)(A)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon;
4), (b)(1)(A)- Engaging in Physical Violence in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon.

fm inate

Issuing officer's signature

2021

 

Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

 

 

 

Return
This warrant was received on (date) CH S / Sf , and the person was arrested on (date) 3 al
at (city and state) Y fe hingho Dé . :
Date: 3 / ijfe- Ta Pre

Avrenting-officer’s signature

Ye (hs
en (? CSE RUM

“ Printed name and title

 

 

 
